DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group A, Figs. 1-5, corresponding to claims 1-3 and 6-9 in the reply filed on 03 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The elected species, Group A, Figs. 1-5, is directed to partial wigs including frontal and closure hairpieces. Claim 6 is not directed to the elected species as the claim includes the limitation “wherein the wig or hairpiece is a full wig” (Claims p. 9 line 16). Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, Group B figs. 6-9, directed to a full wig, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 52 (p. 5 line 24 of Specification), 182 (p. 7 line 7), 262 (p. 7 line 26).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 126 in fig. 4, 184 in fig. 5, 284 in fig. 9.
	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 24 September 2020 are grayscale. See MPEP 608.02 (VII) (B). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 	

Specification
The use of the term SWISS LACE™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 7 objected to because of the following informalities:  “having front” in line 2 of claim 7 is grammatically incorrect. A suggested correction is “having a front”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation is “means for securing” in claim 9. The “means for securing” described in the specification is a buckle (Specification p. 6 line 11, p. 7 line 9).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7-10 contain the trademark/trade name SWISS LACE™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wig lace and, accordingly, the identification/description is indefinite. Claims 2-6 and 11, which depend on claim 1, are similarly rejected.
Claim 2 recites the limitation "the lace" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 does not recite the limitation “the lace”. For purposes of examination, “the lace” will be interpreted as “the Swiss lace hair base”.
Claim 8 recites the limitation "the pair of elastic straps" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claims 1 and 7 do not recite the limitation “the pair of elastic straps”. Claim 9, which is dependent on claim 8, is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Romm (U.S. Patent No. 9,155,344 B1) in view of Cho (U.S. Patent Publication 2011/0023902 A1) and further in view of Kim (U.S. 2019/0261714 A1).

    PNG
    media_image1.png
    731
    627
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    408
    560
    media_image2.png
    Greyscale

In regards to claim 1, Romm discloses a hairpiece (figs. 1A-3) comprising: a lace hair base (107; col. 6 lines 45-47) having a perimeter (col. 5 lines 15-21), a plurality of human hair strands (213; col. 8 line 67-col. 9 line 3) affixed to the lace hair base, a silk cap (205; col. 6 lines 8-9), the silk cap being attached to the lace hair base (col. 6 lines 50-53). 
Romm fails to teach a hairpiece comprising at least one elastic band affixed to the lace hair base generally proximate the perimeter of the lace hair base, and in between the lace hair base and the silk cap.  
However, Cho teaches a hairpiece (figs. 1, 2a) comprising at least one elastic band (106) affixed to the lace hair base generally proximate the perimeter of the lace hair base (para. 0032), 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of hairpieces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Romm to incorporate the teachings of Cho and provide a hairpiece comprising at least one elastic band affixed to the lace hair base generally proximate the perimeter of the lace hair base. Doing so would allow the wearer to tighten the grip of the hairpiece on the head.
Cho does not explicitly teach a hairpiece comprising at least one elastic band in between the lace hair base and the silk cap, but Cho teaches an elastic band which is sewn to the back side of the lace portion (para. 0032). Romm teaches a lace layer (107) attached to a silk layer (205) (col. 6 lines 107-53). 
Furthermore, Kim teaches an elastic band (360) fitted through an enclosure formed by the multiple layers of the cap (para. 0037). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try a hairpiece comprising at least one elastic band in between the lace hair base and the silk cap (or any desired band placement) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the hairpiece comprising at least one elastic band in between the lace hair base and the silk cap.  The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of hair apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Romm in view of Cho to incorporate the teachings of Kim and provide a hairpiece comprising at least one elastic band in between the lace hair base and the silk cap. Doing so would help prevent the elastic band from directly rubbing against the hair or scalp of the user.  
As best understood by the examiner, in regards to claim 2, Romm/Cho/Kim teaches the invention substantially as claimed. Romm further discloses a hairpiece (figs. 1A-3) wherein the lace (107) is pre-tinted lace (col. 6 lines 45-47).  
In regards to claim 3, Romm/Cho/Kim teaches the invention substantially as claimed. Romm further discloses a hairpiece (figs. 1A-3)  wherein the silk cap (205) is formed from a colored silk material in a selectable skin tone (col. 1 lines 55-59, col. 6 lines 8-9).  
In regards to claim 7, Romm/Cho/Kim teaches the invention substantially as claimed. Romm further discloses a hairpiece (figs. 1A-3) wherein the silk cap (205 within the tri-level scalp) includes a perimeter having front portion, a right side portion, a left side portion and a rear portion (see annotated fig. 1A, 2), and the silk cap is affixed to the lace hair base (107) (col. 6 lines 50-53), such that the left side portion of the silk cap extends substantially the length of the left side portion of the lace hair base, the right side portion of the silk cap extends substantially the length of the right side portion of the lace hair base, and the rear portion of the silk cap extends the length of the rear portion of the lace hair base (see annotated fig. 1A, 2), but the front edge of the silk cap is affixed to the lace hair base at a distance spaced from the front portion of the periphery of the lace hair base (see annotated fig. 1A, 2; col. 5 lines 15-21).  
In regards to claim 8, Romm/Cho/Kim teaches the invention substantially as claimed. Romm further discloses a hairpiece comprising a lace hair base (107; col. 6 lines 45-47). Romm fails to teach a hairpiece wherein the pair of elastic straps are each affixed to the lace hair base proximate a respective side portion of the perimeter of the lace hair base.  
However, Cho teaches a hairpiece wherein the pair of elastic straps (106, para. 0032) are each affixed to the lace hair base (para. 0032) proximate a respective side portion of the perimeter of the lace hair base (see annotated fig. 1).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of hairpieces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Romm/Cho/Kim to incorporate the further teachings of Cho and provide a hairpiece wherein the pair of elastic straps are each affixed to the lace hair base proximate a respective side portion of the perimeter of the lace hair base. Doing so would allow the wearer to tighten the grip of the hairpiece on the head.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Romm (U.S. Patent No. 9,155,344 B1) in view of Cho (U.S. Patent Publication 2011/0023902 A1) in view of Kim (U.S. 2019/0261714 A1) as applied to claim 8 above, and further in view of Lee (U.S. Patent Publication 2014/0251362 A1).
In regards to claim 9, Romm/Cho/Kim teaches the invention substantially as claimed. Romm fails to disclose a hairpiece wherein the elastic straps each include an external portion extending out from between the lace hair base and the silk cap, and further including means for securing the elastic straps to one another.  
However, Cho teaches elastic straps (106) each include an external portion extending out from the lace (para. 0032; see fig. 1).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of hairpieces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Romm/Cho/Kim to incorporate the further teachings of Cho and provide a hairpiece wherein the elastic straps each include an external portion extending out from the lace. Doing so would allow the wearer to tighten the grip of the hairpiece on the head.
Romm and Cho do not explicitly teach a hairpiece wherein the external portion extending out from between the lace hair base and the silk cap, but Cho teaches an elastic band which is sewn to the back side of the lace portion (para. 0032). Furthermore, Romm teaches a lace layer (107) attached to a silk layer (205) (col. 6 lines 107-53). 
Furthermore, Kim teaches an elastic band (360) fitted through an enclosure formed by the multiple layers of the cap (para. 0037). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try a hairpiece wherein the external portion extending out from between the lace hair base and the silk cap (or any desired band placement) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the external portion extending out from between the lace hair base and the silk cap.   The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of hair apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Romm/Cho/Kim to incorporate the further teachings of Kim and provide a hairpiece wherein the external portion extending out from between the lace hair base and the silk cap. Doing so would help prevent the elastic band from directly rubbing against the hair or scalp of the user.  
Cho and Kim fail to teach a hairpiece further including means for securing the elastic straps to one another.  
However, Lee teaches a hairpiece (fig. 2) further including means (para. 0039) for securing the straps (170) to one another.  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of hairpieces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Romm/Cho/Kim to incorporate the teachings of Lee and provide a hairpiece further including means for securing the straps to one another. Doing so would allow the wearer to adjust the length of the strap to conform to the head.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772